SIMPSON, Circuit Judge
(specially concurring):
I concur in the result because I agree that the district court’s judgment should be affirmed on the pendent state tort claim asserted by the plaintiff. The plaintiff in good faith filed a facially sufficient Title 42, U.S.C. Section 1983 claim alleging that the defendants under color of state law had violated the civil rights of the plaintiff by the intentional infliction of bodily injury. The district court had jurisdiction to entertain any pendent state claims which arose out of the same circumstances. United Mine Workers of America v. Gibbs, 1966, 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218. The jury was justified in holding Arter-bury in damages under Mississippi law and the trial court correctly approved the verdict awarding damages against him. I would affirm the judgment on this sole basis.
I disassociate myself from the portion of the majority opinion which posits liability on the cruel and unusual punishment clause of the Eighth Amendment, which provides “ * * * nor cruel and unusual punishment inflicted”. My view is that as a matter of law the plaintiff failed to make out a case for violation of the Eighth Amendment. Punishment is the first element of “cruel and unusual punishment”. Absent punishment an act however cruel and unusual may not be transmogrified into “cruel and unusual punishment”. The essence of punishment is the intentional infliction of penalty or harm upon another. At the very least punishment comprises conduct so grossly negligent that intent may be inferred from its very nature, applying the concept that a person intends the natural consequences of his acts. I find neither of these elements present in this case. Further, if we say that conduct is present which may be tortured into fitting some definition of punishment that conduct must still be cruel and unusual. Conceding that the injuries suffered by the plaintiff here were most grievous in nature — as they certainly were — they were no more cruelly and unusually inflicted than are similar serious injuries suffered at the hands of any other negligent tortfeasor. Here again, I think that the word “inflicted” is used in the Eighth Amendment to denote an intentional act, not a negligent injury.
My strongly held view then, with all deference to my brothers, is that in basing liability on the Eighth Amendment as well as on state tort grounds, the majority goes beyond anything that requires decision in this case, and does it by an unwarranted extension of precedents of doubtful value. I take particular exception to the use to which the majority puts this Circuit’s opinion in Whirl v. Kern, 5 Cir. 1969, 407 F.2d 781, cert. denied 396 U.S. 901, 90 S.Ct. 210, 24 L.Ed.2d 177. I considered Whirl to be unsound when it was published, as evidenced by my dissent from the denial of rehearing en banc. The extension of its teachings to cover the situation presented by the instant case graphically illustrates the basis of my original misgivings about the wisdom of the decision.
ADDENDUM
NICHOLS, Judge:
The panel directed that publication of the foregoing opinions be withheld, at the request of a Fifth Circuit judge not a member of the panel. The reason was his anticipation that the deliberations of the judges of the Circuit, sitting en banc, in Anderson v. Nosser, 456 F.2d 835, might produce conclusions inconsistent with our majority opinion, respecting the application of the Eighth Amendment to *835instances of mistreatment of prisoners in custody. No one had requested rehearing in Roberts v. Williams, and it would have been a needless imposition on the parties for the court to order it sua sponte. The anticipation mentioned has been so far realized that on March 3, 1972, a majority of the active judges of the circuit decided forthrightly that no violation of Eighth Amendment rights warranting the direction of a verdict as to liability was made out below. Meanwhile, in Roberts v. Williams, the plaintiff, Roberts, petitioned for certiorari and it was denied, 404 U.S. 866, 92 S.Ct. 83, 30 L.Ed.2d 110 (1971). In view of the foregoing, the panel has decided to add what follows before publication. We modify our opinion so as to declare that the liability of the defendant, Arterbury, rests upon Mississippi law applied under the doctrine of pendent jurisdiction. The discussion of the meaning of the Eighth Amendment, as applicable to the plaintiff, Roberts, remains relevant primarily in answering defendant Arter-bury’s contention that the complaint should have been dismissed for failure to state a Federal claim. It is to be taken also as reflecting the impact of the decision below and the briefs and arguments of counsel in Roberts v. Williams, upon the minds of a majority of the panel, as of April, 1971. If we had to decide the same issues again, we would of course be guided by Anderson v. Nos-ser and by other recent authorities.
Our slip opinion included two references to the panel opinion in Anderson v. Nosser. The first we are asking the publisher to delete. The second at p. 830, should stand as it deals with personal immunities of state officials, a matter not discussed in the en banc opinion as it was in the panel opinion; therefore, what is said in the panel opinion remains properly citable.
The individual views of Circuit Judge RIVES and Judge NICHOLS on the subject of Eighth Amendment rights remain unchanged.